                                         Entered on Docket
                                         May 03, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA




Case: 19-41025   Doc# 24   Filed: 05/03/19   Entered: 05/03/19 15:36:41    Page 1 of 3
Case: 19-41025   Doc# 24   Filed: 05/03/19   Entered: 05/03/19 15:36:41   Page 2 of 3
Case: 19-41025   Doc# 24   Filed: 05/03/19   Entered: 05/03/19 15:36:41   Page 3 of 3
